   Case 4:20-cv-00285-RSB-CLR Document 9 Filed 01/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 NELSON OGLESBY,

                Plaintiff,                                 CIVIL ACTION NO.: 4:20-cv-285

        v.

 SAM’S EAST, INC.,

                Defendant.



                                           ORDER

       Before the Court is the Stipulation of Dismissal signed and filed by counsel for Plaintiff

and counsel for Defendant on January 25, 2021, wherein the parties stipulate to the dismissal of

this case with prejudice, with each party to bear its own attorney’s fees and costs associated with

the action. (Doc. 8.) Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court

DISMISSES this action WITH PREJUDICE, with each party to bear its own attorney’s fees and

costs. The Clerk is hereby authorized and directed to CLOSE this case.

       SO ORDERED, this 27th day of January, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
